On Recall or Remittitur.
[Decided June 14, 1913.]
Per Curiam.
This is an action to recover damages for personal injuries, and a judgment of the trial court in plain*109tiff’s favor was heretofore reviewed by this court. In our former opinion, we said:
“The appellant finally contends that the verdict is excessive, and with this we are inclined to agree. The respondent was unquestionably injured seriously and permanently, and the avocations in life which he has formerly pursued for a livelihood are no longer open to him. But, nevertheless, he is not cut off absolutely from all employment, and in fixing the amount of the recovery cognizance should be taken of such fact, and we think the jury did not sufficiently consider it. We shall not, however, order a new trial in the first instance. But if the respondent will, within thirty days after the remittitur from this court reaches the lower court, file in that court a wi’itten consent to accept judgment for ten thousand two hundred and fifteen dollars, then judgment shall be entered in his favor for that sum against the appellant and its surety on the supersedeas bond; otherwise the lower court will grant a new trial.”
After remittitur the plaintiff, respondent here, consented to accept the judgment thus authorized, but when application was made to the trial court for its entry, a controversy arose as to whether the new judgment should bear interest from its date or from the date of the original trial. In pursuance of a stipulation, the remittitur has been recalled, and the respondent has moved this court to modify its former judgment by providing for interest on ten thousand two hundred and fifteen dollars at six per cent per annum from March 13, 1912, the date of the rendition of the verdict. This motion is resisted by appellant.
An examination of our former opinion will show that this court, on condition that respondent would consent thereto, authorized and directed the entry of a new judgment in the trial court against appellant and the surety upon the supersedeas bond for ten thousand two hundred and fifteen dollars, and .that no order was made for interest thereon. Interest should not be allowed prior to remittitur, no direction therefor having been made. The application for a modification is denied, and the trial court will enter judgment in favor of respond*110ent for ten thousand two hundred and fifteen dollars, with interest at six per cent from May 21, 1913, the date of the former remittitur.